Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are now pending in the application under prosecution and have been examined. Claims 1-20 have been canceled by applicant’s preliminary amendment submitted 05/11/2020.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 25, and 28-40 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2016/0299957 (A.C., Charan et al).
With respect to claims 29 and 35, A.C. teaches method, comprising: routing access requests from a client of a data storage system based on one or more partition maps available to a routing layer of an access interface of the data storage system (request is received for data ingestion wherein based on the request received formatting of the data is performed at a determined location); ingesting bulk data received from the client via a bulk ingestion interface of the data storage system to be stored on one or more of resource hosts of the data storage (transforming data to a format consistent with the format of the database storing the data at available computational resource sets); determining a new partition map that includes the ingested bulk data (partition the data being ingested into smaller units where data may be loaded dependent upon available memory resources; comparing the plurality of computational resource information to each other to determine a selected computational resource set based at least in part upon current resource(s) availability) [Par. 0069-0072; Par. 0049-0051; Par. 0057-0062]; and providing a flip over instruction to the routing layer to switch routing of subsequent requests based on the new partition map (in response to the determination of the new formatted data on a selected computational resource based on change in resource availability across another location, execution of data ingestion operation may switch during the carrying out of a single data ingestion operation) [Abstract; Par. 0005; Par. 0018-0022; Par. 0039-0043; Par. 0049-0051].

With respect to claims 21, A.C. teaches system comprising: a plurality of resource hosts configured to store datasets for clients of a data storage system; one or more computing devices configured to implement an access interface for the data storage system, wherein the access interface is configured to: receive access requests from respective ones of the clients of the data storage system (computer system/server  to include one or more processors or processing units, a system memory, and a bus  that couples various system components including the system memory and the processing units to produce a computer implemented process such as instructions which execute on the computer or other programmable apparatus) [Fig. 1; Par. 0031-0034]; and route the requests to respective ones of the resource (request received for data ingestion wherein based on the request received formatting of the data is performed at a determined location,); and one or more computing devices configured to implement a bulk ingestion interface for the data storage system, wherein the bulk ingestion interface is configured to: ingest bulk data received from a give one of the clients, wherein the ingested bulk data is stored on two or more of the resource hosts of the data storage system (partition the data being ingested into smaller units where data may be loaded dependent upon available memory resources,  identifying the plurality of computational resource information to each other to determine a selected computational resource set based at least in part upon current resource(s) availability) [Par. 0069-0072; Par. 0049-0051; Par. 0057-0062]; and determine a new partition map that includes the ingested bulk data for one or more of the given client's datasets ( (in response to the determination of the new formatted data on a selected computational resource based on change in resource availability across another location, execution of data ingestion operation may switch during the carrying out of a single data ingestion operation) [Abstract; Par. 0005; Par. 0018; Par. 0039-0043; Par. 0049-0051]; wherein the routing layer is configured to: receive an indication of the new partition map from the bulk ingestion interface; store the new partition map, while continuing to route requests received from the given client based on one of one or more partitions maps previously stored (in response to the determination of the new formatted data on a selected computational resource based on change in resource availability across another location, execution of data ingestion operation may switch during the carrying out of a single data ingestion operation) [Abstract; Par. 0039-0043; Par. 0049-0051]; and switch routing of subsequent requests (executing ingestion based on change in resource availability across another location featuring switching of a partially performed formatting of the data to another location after the location has been changed, execution of remaining formatting of the data to continue at another location) [Par. 0069-0072; Par. 0049-0051; Par. 0057-0062].
 
With respect to claims 22, 30, and 36, A.C. teaches method, wherein providing the flip over instruction to the routing layer comprises automatically providing the flip over instruction to the routing layer to switch over to the new partition map in response to the determination of the new partition map (partition the data being ingested into smaller units where data may be loaded dependent upon available memory resources, the data may be loaded dependent upon available memory resources (both volatile and non-volatile)  and location of set of data to be utilized during operation executing data ingestion task of the requesting client) [Par. 0039-0043; Par. 0049-0051; Par. 0057-0062].

With respect to claims 23, 31, and 37, A.C. teaches method,  wherein providing the flip over instruction to the routing layer comprises providing the flip over instruction to the routing layer based at least in part on an instruction from the client (parsed data may be loaded is dependent upon available resources to execute data ingestion task of the requesting client) [Par. 0039-0043; Par. 0049-0051].

(partition the data being ingested into smaller units where data may be loaded dependent upon available memory resources (both volatile and non-volatile) and location of set of data to be utilized during operation executing data ingestion task of the requesting client) [Par. 0039-0043; Par. 0049-0051; Par. 0057-0062].

With respect to claims 33 and 39, A.C. teaches method, further comprising: providing a revert instruction, based at least in part on an instruction from the client, to the routing layer to switch routing of subsequent requests received based on one or more partition maps previously stored (executing ingestion based on change in resource availability across another location featuring switching of a partially performed formatting of the data to another location after the location has been changed, execution of remaining formatting of the data to continue at another location) [Par. 0069-0072; Par. 0049-0051; Par. 0057-0062].

With respect to claims 25, 34, and 40, A.C. teaches method,  further comprising: providing a revert instruction, based at least in part on an instruction from the client, to the routing layer to switch routing of subsequent requests based on a specific one of one or more partitions maps previously stored (executing ingestion based on change in resource availability across another location featuring switching of a partially performed formatting of the data to another location after the location has been changed, execution of remaining formatting of the data to continue at another location) [Par. 0069-0072; Par. 0049-0051; Par. 0057-0062].
With respect to claim 28, A.C. teaches system, wherein to ingest the new bulk data, the bulk data ingestion interface is configured to generate one or more formatted datasets from the bulk data, wherein the bulk data is formatted according to javascript object notation (JSON), a comma separated values (CSV) notation, or a tab separated values (TSV) notation, and wherein the formatted datasets are formatted in a read-only database format comprising data organized via key-value pairs (ingestion process may require reading data, parsing of data for loading, converting into a format of a database storing it during the data ingestion) [Par. 00028; Par. 0081-0086].

Allowable Subject Matter
Claims 24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0258637 (Bhattacharjee et al) teaching systems and methods are described for partitioning and reducing records at ingest of a worker node, worker node assigning records to different record groups based on the content of the records and the system also assigning the 
US 2019/0220459 (Huang et al) teaching systems, methods, and devices for batch ingestion of data into a table of a database, the method identifying data in user file and identifying a target table of the database and generating an ingest task indicating data and a target table to assign the ingest task to an execution node of an execution platform.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136